NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DOUGLAS DYNAMICS, LLC,
Plaintiff-Appellant, -
V.
BUYERS PRODUCTS COMPANY,
Defen,dcmt-Cross Appellant.
2011-1291, 2012-1046, -1057 ..
Appea1s from the United States District Court for the
Western District of Wisconsin in case no. 09-CV-0261,
Judge Wi1liam M. C0n1ey.
ON MOTION
ORDER
The parties move jointly to continue the stay of the
briefing schedule in this appeal pending final disposition
of the underlying case in the United States District C0urt
for the Western District of Wisconsin.
Upon consideration thereof

D0UGLAs DYNAM1cs v. BUYERs PRoDUcTs 2
IT ls ORDERED THAT:
The motion is granted and the briefing schedule re-
mains stayed The parties are directed to inform the
court within 30 days of the final disposition of the case
below how this appeal should proceed.
F0R THE CoURT
N0V 2 9"2Ull 131 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Aaron T. Olejniczak, Esq.
T°dd R- T“°k@1"» ESq- u.s. couni:f)|FEl>JPzALs ron
me FsosnAL cmcurr
NOV 29 2011
s20
.lAN HORBALY
CLERK